Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN201710639260.7, filed on July 31, 2017.
Response to Amendment
In the amendment filed on September 21, 2022, the following has occurred: claim(s) 1, 8, and 17-18  have been amended and claim(s) 3-4, 13-16, and 19-20 have been deleted. Now, claim(s) 1-2, 5-12, and 17-18 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-12, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Razavian et al. (U.S. Patent Pre-Grant Publication No. 2017/0308981) in view of Zhang (U.S. Patent Pre-Grant Publication No. 2010/0280350).
As per independent claim 1, Razavian discloses an intelligent traditional Chinese medicine diagnosis method, comprising: training, by the server, a to-be-trained model, established based on a deep neural network algorithm, with the inspection diagnosis training data, the auscultation-olfaction diagnosis training data, the inquiry diagnosis training data and the palpation diagnosis training data, to obtain a trained model (See Paragraph [0035]: An initial variable set is created and a model for prediction can be created, machine learning (the machine learning models can be neural networks) can be used to fit models predicting the onset of a condition to develop an enhanced model which provides for enhanced prediction of the particular condition, which the Examiner is interpreting the enhanced model to encompass a trained model and when the initial variable set utilizes the inspection, auscultation, inquiry and palpation procedure collected information disclosed by Zhang below in Paragraphs [0034]-[0037] to encompass the inspection diagnosis training data, the auscultation-olfaction diagnosis training data, the inquiry diagnosis training data and the palpation diagnosis training data.); diagnosing, by the server, disease data of the patient with the trained model to obtain a diagnosis result of the disease data (See Paragraph [0062]: Medical conditions are encoded as indicator variables based on all International Classification of Diseases (ICD-9) diagnosis codes and are used to diagnose the patient that the model is used on, which the Examiner is interpreting to encompass the claimed portion.), wherein the training a to-be-trained model, established based on a deep neural network algorithm, with the inspection diagnosis training data, the auscultation-olfaction diagnosis training data, the inquiry diagnosis training data and the palpation diagnosis training data, to obtain a trained model, comprises: training a to-be-trained inspection diagnosis model, established based on a convolution neural network algorithm, with the inspection diagnosis training data, to obtain a trained inspection model (See Paragraph [0043]: Neural networks can be used for the machine learning model that are trained and enhanced, and when combined with the disclosure of Zhang' s inspection diagnosis training data that relates to analyzing visual imagery which would identify the neural network of Razavian to a convolutional neural network.); training a to-be-trained auscultation-olfaction diagnosis model, established based on a back propagation (BP) neural network algorithm, with the auscultation-olfaction diagnosis training data, to obtain a trained auscultation-olfaction diagnosis model (See Paragraph [0043]: Neural networks can be used for the machine learning model that are trained and enhanced, and when combined with the disclosure of Zhang's auscultation-olfaction diagnosis training data.); training a to-be-trained inquiry diagnosis model, established based on a BP neural network algorithm, with the inquiry diagnosis training data, to obtain a trained inquiry diagnosis model (See Paragraph [0043]: Neural networks can be used for the machine learning model that are trained and enhanced, and when combined with the disclosure of Zhang' s inquiry diagnosis training data.); training a to-be-trained palpation diagnosis model, established based on a deep neural network algorithm, with the palpation diagnosis training data, to obtain a trained palpation diagnosis model (See Paragraph [0043]: Neural networks can be used for the machine learning model that are trained and enhanced, and when combined with the disclosure of Zhang' s palpation diagnosis training data.); and training a to-be-trained model, established based on a probabilistic neural network algorithm, with data outputted from output terminals of the trained inspection diagnosis model, the trained auscultation-olfaction diagnosis model, the trained inquiry diagnosis model, and the trained palpation diagnosis model, to obtain a trained model (See Paragraphs [0035] and [0043]: The subset of variables may be determined through training of a machine learning device such as using a dataset comprising the initial set of variables and confirmed medical diagnosis of the condition, the machine learning identifies a subset of the initial variable set and a weight vector for those variables as predictors, and the enhanced model may be improved through one or more rounds of training using the dataset to develop a feature set for the enhanced model, and neural networks can be used for the machine learning model that are trained and can be enhanced, which the Examiner is interpreting as the machine learning algorithm develops an enhanced model with a feature set comprising a subset of the initial set of variables identified in phase one, and that the variables has a weight vector for the variables to be inputted into the enhanced model to encompass the claimed portion as the enhanced model can be trained by the application of weight vectors to the variables to be inputted to the enhanced model.).
While Razavian teaches the method as described above, Razavian may not explicitly teach obtaining, by a server, inspection diagnosis training data, auscultation-olfaction diagnosis training data, inquiry diagnosis training data, and palpation diagnosis training data of a patient from a distributed client cluster.
Zhang teaches a method for obtaining, by a server, inspection diagnosis training data, auscultation-olfaction diagnosis training data, inquiry diagnosis training data, and palpation diagnosis training data of a patient from a distributed client cluster (See Paragraphs [0032]­ [0037]: The diagnostic engine has four diagnostic methods of inspection, auscultation and olfaction, inquiry, and pulls-taking and palpation can be used to collect patient information and store the patient information, which the Examiner is interpreting to encompass the claimed portion when combined with Razavian's machine learning and use of training data.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Razavian to include obtaining, by a server, inspection diagnosis training data, auscultation-olfaction diagnosis training data, inquiry diagnosis training data, and palpation diagnosis training data of a patient from a distributed client cluster as taught by Zhang to utilize the four diagnostic methods. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Razavian with Zhang with the motivation of improving telemedicine efficiency and access (See Statement Regarding FED Sponsored R&D of Zhang in Paragraph [0007]).
Claim 8 mirrors claim 1 only within a different statutory category, and is rejected for the same reason as claim 1. The addition of “a processor and a memory with instructions stored,” do not differentiate independent claim 8 from independent claim 1 as these computer components are encompassed by the teachings of Razavian/Zhang as Razavian discloses in Paragraph [0081]: “Those skilled in the art can appreciate that such network computing environments can typically encompass many types of computer system configurations, including personal computers, hand-held devices, multi-processor systems, microprocessor-based or programmable consumer electronics, network PCs, minicomputers, mainframe computers, and the like.”.
As per claim 2, Razavian/Zhang discloses the method of claim 1 as described above. Razavian further teaches wherein the method is implemented in a distributed client-server architecture or a cloud computing architecture (See Paragraph [0082]: The embodiments can be implemented by a program product including computer-executable instructions such as a program code, executed by computers in networked environments, which the Examiner is interpreting the networked environments to encompass a distributed client-server architecture.).
As per claim 5, Razavian/Zhang discloses the method of claim 1 as described above. Razavian further teaches performing denoising and/or smoothing processing on the inspection diagnosis training data (See Paragraph [0048]: The use of redundant predictors for given predictive model allows for amplification of "good" signals in an otherwise noisy data set, which the Examiner is interpreting the amplification of "good" signals to encompass smoothing processing on the inspection diagnosis training data.).
As per claim 6, Razavian/Zhang discloses the method of claim 1 as described above. Razavian further teaches performing filtering and/or framing processing on the auscultation- olfaction diagnosis training data (See Paragraph [0080]: The instructions may further include instructions for repeating the first stage successively until magnetization at a beginning of each of the sequence blocks is stable, instructions for concatenating a plurality of imaging segments, which correspond to the plurality of sequence blocks, into a single continuous imaging segment, and instructions for encoding at least one relaxation parameter into the single continuous imaging segment, which the Examiner is interpreting the concatenating of a plurality of imaging segments to encompass filtering on the auscultation-olfaction diagnosis training data when combined with Zhang.).
Claim 17 mirrors claims 5 and 6 only within a different statutory category, and is rejected for the same reason as claims 5 and 6.
As per claim 7, Razavian/Zhang discloses the method of claim 1 as described above. Razavian further teaches wherein before the diagnosing disease data of the patient with the trained model to obtain a diagnosis result of the disease data, the method further comprises: optimizing the trained model with new training data to improve accuracy of the trained model, wherein the new training data is disease data obtained after the diagnosis result of the patient is verified (See Paragraphs [0035] and [0043]: The subset of variables may be determined through training of a machine learning device such as using a dataset comprising the initial set of variables and confirmed medical diagnosis of the condition and the enhanced model may be improved through one or more rounds of training using the dataset to develop a feature set for the enhanced model, and neural networks can be used for the machine learning model that are trained and can be enhanced, which the Examiner is interpreting to encompass the claimed portion.).
As per claim 9, Razavian/Zhang discloses the system of claim 8 as described above. Razavian further teaches an intelligent traditional Chinese medicine treatment system, configured to determine a corresponding treatment plan based on the diagnosis result obtained by the intelligent traditional Chinese medicine diagnosis system (See Paragraph [0049]: The predictions from the enhanced model is applied to the cohort and is utilized for preventive treatment for the condition A course of preventative treatment is identified based upon application of the predictive model to a particular patient, which the Examiner is interpreting to encompass the claimed portion.), wherein the intelligent traditional Chinese medicine treatment system is a treatment system trained by using a deep neural network algorithm, and a corresponding training sample comprises a history diagnosis result and a corresponding treatment plan (See Paragraphs [0035] and [0043]: The subset of variables may be determined through training of a machine learning device such as using a dataset comprising the initial set of variables and confirmed medical diagnosis of the condition and the enhanced model may be improved through one or more rounds of training using the dataset to develop a feature set for the enhanced model, and neural networks can be used for the machine learning model that are trained and can be enhanced, and when combined with the disclosure of Zhang' s diagnosis training data the disclosure encompasses the claimed portion.).
As per claim 10, Razavian/Zhang discloses the system of claim 8 as described above. Razavian may not explicitly teach wherein the treatment plan determined by the intelligent traditional Chinese medicine treatment system comprises a prescription of Chinese traditional patent medicine and/or a physical therapy plan.
Zhang teaches a system wherein the treatment plan determined by the intelligent traditional Chinese medicine treatment system comprises a prescription of Chinese traditional patent medicine and/or a physical therapy plan (See Paragraph [0039]: Disease, syndrome, and severity level are bases for physicians to use treatment and prescription engine to decide which of the several major treatment categories will be best fit for pateint conditions, which the Examiner is interpreting the prescription engine to encompass the treatment plan is a prescription of Chinese traditional patent medicine.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the system of Razavian to include the treatment plan determined by the intelligent traditional Chinese medicine treatment system comprises a prescription of Chinese traditional patent medicine and/or a physical therapy plan as taught by Zhang to utilize the four diagnostic methods. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Razavian with Zhang with the motivation of improving telemedicine efficiency and access (See Statement Regarding FED Sponsored R&D of Zhang in Paragraph [0007]).
As per claim 11, Razavian/Zhang discloses the system of claims 8-9 as described above. Razavian further teaches wherein the deep neural network algorithm used for training the intelligent traditional Chinese medicine treatment system comprises a convolution neural network algorithm (See Paragraph [0043]: Neural networks can be used for the machine learning model that are trained and enhanced, and when combined with the disclosure of Zhang's diagnosis training data that relates to analyzing visual imagery which would identify the neural network of Razavian to a convolutional neural network.).
As per claim 12, Razavian/Zhang discloses the method of claims 1-2 as described above. Razavian further teaches wherein before the diagnosing disease data of the patient with the trained model to obtain a diagnosis result of the disease data, the method further comprises: optimizing the trained model with new training data to improve accuracy of the trained model, wherein the new training data is disease data obtained after the diagnosis result of the patient is verified (See Paragraphs [0035] and [0043]: The subset of variables may be determined through training of a machine learning device such as using a dataset comprising the initial set of variables and confirmed medical diagnosis of the condition and the enhanced model may be improved through one or more rounds of training using the dataset to develop a feature set for the enhanced model, and neural networks can be used for the machine learning model that are trained and can be enhanced, which the Examiner is interpreting to encompass the claimed portion.).
Claim 18 mirrors claim 12 only within a different statutory category, and is rejected for the same reason as claim 12.

Response to Arguments
In the Remarks filed on September 21, 2022, the Applicant argues that the newly amended and/or added claims overcome the Specification objection(s), Claim objection(s), Claim Interpretation(s), 35 U.S.C. 112(b) rejection(s), and 35 U.S.C. 103 rejection(s). The Examiner acknowledges that the newly added and amended claims overcome the Specification objection(s), Claim objection(s), Claim Interpretation(s), and 35 U.S.C. 112(b) rejection(s). However, the Examiner does not acknowledge that the newly added and amended claims overcome the 35 U.S.C. 103 rejection(s).
The Applicant argues that (1) Razavian never says anything that the output of the enhanced model may be used a training data for training another model, or anything that the output of another model may be used as training data for training the enhanced model. In fact, as noted above, in Razavian, the enhanced model is both developed and improved with the same dataset. Razavian discloses that the enhanced model is improved through one or more rounds of training but also using the dataset, while in claim 1, the trained model is obtained by first obtaining the trained inspection model, trained auscultation-olfaction diagnosis model, trained inquiry diagnosis model and trained palpation diagnosis model, and then using the output of the above-mentioned trained models as training data to train a to-be-trained model established based on a probabilistic neural network algorithm. That is, the one or more rounds of training in Razavian is based on the same dataset, while the two-step training in claim 1 using different training data to obtain the trained model. Razavian does not disclose training a to-be-trained model, established based on a probabilistic neural network algorithm. with data outputted from output terminals of the trained inspection diagnosis model, the trained auscultation-olfaction diagnosis model, the trained inquiry diagnosis model, and the trained palpation diagnosis model, to obtain a trained mode;’ and (2) Zhang does not say anything about training a neural network model for diagnosis of diseases, and therefore also says nothing about how to train such a model. Therefore, Zhang also fails to disclose the above-identified feature in claim 1.
In response to argument (1), the Examiner does not disclose training a to-be-trained model, established based on a probabilistic neural network algorithm. with data outputted from output terminals of the trained inspection diagnosis model, the trained auscultation-olfaction diagnosis model, the trained inquiry diagnosis model, and the trained palpation diagnosis model, to obtain a trained mode’. Razavian encompasses the claimed portions as rejected above as Razavian discloses utilizing variables for the enhanced models after training (Paragraphs [0066]-[0068]) and the Examiner is interpreting Razavian to encompass the claimed portion as the Applicant’s claims as recited and the two-step training process are recited at a level of generality that is encompassed by Razavian when combined with Zhang as the variables can be used to change or adjust the trained model which the Examiner is interpreting to encompass training a model with an output of another model. The 35 U.S.C. 103 rejection(s) stand.
In response to argument (2), the Examiner does not acknowledge that Zhang not teaching training a neural network model for diagnosis of diseases, and therefore also says nothing about how to train such a model. The claims as amended are rejected by the combination of Razavian and Zhang as described above, and the disclosure of Zhang in Paragraph [0043] of “a data processing engine that utilizes decisions tress, lookup tables and organ manifestation reference charts to quickly triage patients into family and type of disease” encompasses the amended claimed portions as the claims are recited at a level of generality that is encompassed by this combination of Razavian and Zhang. The 35 U.S.C. 103 rejection(s) stand.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Iliff (U.S. Patent Publication No. 8,019,582), describes a structure-based processing includes a method of diagnosing diseases, symptoms, and questions into a set of related disease, symptom, and question structures, such as objects or lists to generate a dialogue with a patient to ultimately diagnose the patient, Turner et al. (U.S. Patent Pre-Grant Publication No. 2019/0340526), describes optimizing neural networks or other models for assessing risks and generating explanatory data regarding predictor variables used in the model, and Tang ("Developing an objective traditional Chinese medicine pulse diagnostic model in essential hypertension"), describes developing a model to integrate the concepts of pulse in Traditional Chinese medicine (TCM) and modern medicine.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bennett Stephen Erickson whose telephone number is (571)270-3690. The examiner can normally be reached Monday - Thursday: 8:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.S.E./Examiner, Art Unit 3626                                                                                                                                                                                                        
/Jonathan Ng/Primary Examiner, Art Unit 3619